Exhibit 10.10

EMPLOYMENT AGREEMENT, dated as of November 1, 2002 between REVLON CONSUMER
PRODUCTS CORPORATION, a Delaware corporation ("RCPC" and, together with its
parent Revlon, Inc. and its subsidiaries, the "Company"), and Robert K. Kretzman
(the "Executive").

RCPC wishes to continue the employment of the Executive with the Company, and
the Executive wishes to accept continued employment with the Company on the
terms and conditions set forth in this Agreement.

Accordingly, RCPC and the Executive hereby agree as follows:

1.    Employment, Duties and Acceptance.

1.1    Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2.1) to render exclusive and full-time services to the
Company as chief legal officer of Revlon, Inc. and its subsidiaries, and to
perform such other duties consistent therewith as may be assigned to the
Executive from time to time. The Executive's title shall be Senior Vice
President and General Counsel, Revlon, Inc. or such other title of at least
equivalent level consistent with the Executive's duties from time to time as may
be assigned to the Executive. The Executive shall be a member of the Operating
Committee or such other committee of the Company's most senior executives as may
succeed the Operating Committee from time to time and report to the President
and Chief Executive Officer of Revlon, Inc. or his designee.

1.2    Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive's ability, to
devote the Executive's entire business time, energy and skill to such
employment, and to use the Executive's best efforts, skill and ability to
promote the Company's interests.

1.3    Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive's duties from time to time on behalf of the Company.

2.    Term of Employment; Certain Post-Term Benefits.

2.1    The Term. The term of the Executive's employment under this Agreement
(the "Term") shall commence on the date hereof (the "Effective Date") and shall
end on such date as is provided pursuant to Section 2.2.

2.2    End-of-Term Provisions. At any time after on or after December 31, 2005,
RCPC shall have the right to give written notice of non-extension of the Term.
In the event RCPC gives such notice of non-extension, the Term automatically
shall end on the second anniversary of the date on which RCPC give such notice.
If RCPC shall not theretofore have given such notice, from and after December
31, 2005 unless and until RCPC gives written notice of non-extension as provided
in this Section 2.2, the Term automatically shall be extended day-by-day; upon
the giving of such notice by RCPC, the Term automatically shall be extended so
that it ends on the second anniversary of the date on which RCPC gives such
notice. The giving of such notice shall not be deemed to be a breach of this
Agreement by RCPC for purposes of Section 4.4. During any period that the
Executive's employment shall continue following expiration of the Term, the
Executive shall be eligible for severance on terms no less favorable than those
of the Revlon Executive Severance Policy as in effect on January 1, 2002 (the
"Executive Severance Policy"), provided that in no event shall the severance and
benefit continuation be less than 24 months, upon the Executive's compliance
with the terms thereof, and the Executive shall be deemed to be an employee at
will.

2.3    Special Curtailment. The Term shall end earlier than the date provided in
Section 2.2, if sooner terminated pursuant to Section 4.

3.    Compensation; Benefits.

3.1    Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly in arrears, at the


--------------------------------------------------------------------------------


annual rate of not less than in effect on the Effective Date (the "Base
Salary"). All payments of Base Salary or other compensation hereunder shall be
less such deductions or withholdings as are required by applicable law and
regulations. In the event that RCPC, in its sole discretion, from time to time
determines to increase the Base Salary, such increased amount shall, from and
after the effective date of the increase, constitute "Base Salary" for purposes
of this Agreement and shall not thereafter be decreased.

3.2    Bonus. In addition to the amounts to be paid to the Executive pursuant to
Section 3.1, the Executive shall be eligible to receive a maximum annual bonus
with respect to each year during the Term commencing with 2002 equal to 100% of
Base Salary at the rate or rates in effect during the year for which bonus is
earned, with a target bonus equal to 50% of Base Salary, based upon achievement
of objectives set annually not later than March 31 of such year. Notwithstanding
the foregoing, if the Executive's employment shall end pursuant to Section 4.2
or 4.4 at any time during the Term, the Executive's bonus with respect to the
calendar year in which the termination occurs shall be an amount equal to the
bonus that would have been payable to the Executive with respect to such year if
the Executive had remained employed to the date for payment of bonuses under
such Plan, multiplied by a fraction of which the numerator is the number of days
of the Term during such year and the denominator is 365, and if the Executive's
employment shall end pursuant to Section 4.4 on or after the occurrence of a
Triggering Event, the Executive's bonus with respect to the calendar year in
which the termination occurs shall be an amount equal to the greater of the full
year bonus that would have been payable to the Executive as above described or
the Executive's full year target bonus, in either case without proration,
notwithstanding any contrary provision of any plan. As used herein, "Triggering
Event" shall mean the first to occur of any of the following:

(i)    a merger of or combination involving Revlon, Inc. or RCPC or any parent
thereof other than a merger or combination in which more than 50% in voting
power of the voting securities of the surviving or resulting corporation or
other entity outstanding immediately after such transaction is beneficially
owned (as such term is defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended) by persons who beneficially owned outstanding voting
securities of Revlon, Inc. immediately prior to such transaction, or the
execution of a definitive agreement for such a merger or combination, provided
the same is in fact consummated;

(ii)    the adoption of a Plan contemplating the liquidation of all or
substantially all of the business and assets of the Company;

(iii)    a sale or other disposition of all or substantially all of the assets
of the Company or of the business unit to which the Executive's services are at
the time dedicated, if any, whether for cash, securities or other property,
other than to a corporation or other entity in which more than 50% in voting
power of the outstanding voting securities outstanding immediately after such
transaction is beneficially owned by persons who beneficially owned outstanding
voting securities of Revlon, Inc. immediately prior to such transaction, or the
execution of a definitive agreement for such a sale or other disposition
provided the same is in fact consummated; or

(iv)    more than 50% of the voting power of the outstanding voting securities
of Revlon, Inc. becomes beneficially owned, directly or indirectly, by one
person or more than one person acting as a group other than the current
beneficial owner of the ultimate parent company of Revlon, Inc.

3.3    Stock Options. The Executive shall be recommended to the Compensation
Committee or other committee of the Board administering the Revlon, Inc. Amended
and Restated 1996 Stock Plan or any plan that may replace it, as from time to
time in effect, to receive an award of stock options, restricted shares or other
awards each year of the Term commencing with the year 2004, at levels and on
terms substantially the same as other senior executives of the Executive's
level, provided that if the Term is to end pursuant to Section 2.2 otherwise
than at a calendar year end, the Company shall not be required to recommend that
the stock option to be granted to the Executive with respect to such final year
of the Term cover more than that number of shares that is the product of
multiplying the annual grant provided for above by a fraction of which the
numerator is the number of days of the Term during such final year and the
denominator is 365, and provided further that this Section 3.3 shall not apply
following a Triggering Event. If prior to the end of the Term, the Company shall
terminate the Executive other than

2


--------------------------------------------------------------------------------


for Cause pursuant to Section 4.3, or the Executive shall terminate this
employment pursuant to Section 4.4, or if the Company shall provide notice of
non renewal of the Term on or after December 31, 2005, each option award and
each Restricted Share award held by the Executive as of the Effective Date of
this Agreement, including the award granted September 17, 2002 (collectively the
"Existing Options and Restricted Share awards") shall continue to vest in
accordance with its terms and shall remain exercisable for one year following
the later of the date of termination of employment of Executive or the date that
all Existing Options and Restricted Share awards become fully vested and
exercisable.

3.4    Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive's services under this Agreement, subject to
and in accordance with the Company's applicable expense reimbursement and
related policies and procedures as in effect from time to time.

3.5    Vacation. During each year of the Term, the Executive shall be entitled
to a vacation period or periods in accordance with the vacation policy of the
Company as in effect from time to time, but not less than the Executive's
current entitlement of four weeks.

3.6    Fringe Benefits.

(i)    During the Term, the Executive shall be entitled to continue to
participate in those qualified and non-qualified defined benefit, defined
contribution, insurance, medical (including the Revlon Executive Supplemental
Medical Plan), dental, disability and other benefit plans and programs of the
Company as from time to time in effect (or their successors) in which the
Executive participated on the date hereof and in such other plans and programs
as may be made available to senior executives of the Company of the Executive's
level generally. In addition, during the Term the Company shall provide to the
Executive an automobile of a class appropriate to the Executive's grade from
time to time (but in any event with an invoice price (excluding taxes and dealer
preparation charges) of not less than $44,000) pursuant to the Company's
executive automobile program including all operating costs thereof, insurance,
maintenance and parking, and the Executive shall be entitled to reimbursement
for tax preparation and financial counseling services and health club membership
with annual maximums at least comparable to those currently in effect.

(ii)    During the Term, RCPC shall provide Executive, at no cost to Executive,
with additional life insurance (in excess of the basic life insurance of two
times Executive's Base Salary provided to employees at no cost) of two times
Executive's Base Salary. Notwithstanding any limitations in the qualified and/or
non-qualified defined benefit pension plans, Executive shall be entitled to
receive a defined pension benefit at retirement at age 62 as if Executive had
elected retirement at age 65 (that is without reduction by reason of early
retirement at age 62).

4.    Termination.

4.1    Death. If the Executive shall die during the Term, the Term shall
terminate and no further amounts or benefits shall be payable hereunder except
pursuant to life insurance and qualified and non-qualified pension benefits
provided under Section 3.6.

4.2    Disability. If during the Term the Executive shall become physically or
mentally disabled, whether totally or partially, such that the Executive is
unable to perform the Executive's services hereunder for (i) a period of six
consecutive months or (ii) shorter periods aggregating six months during any
twelve month period, RCPC may at any time after the last day of the six
consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder except as provided in Section 3.6 and except that the
Executive shall be entitled to receive until the first to occur of (x) the
Executive ceasing to be disabled or (y) the Executive attaining age 65,
continued coverage for the Executive under the life insurance provided under
Section 3.6 and continued medical and dental coverage (including the executive
medical plan) for the Executive and his immediate family to the extent permitted
by such plans and to the extent such benefits are provided to the Company's
actively employed senior executive generally.

4.3    Cause. RCPC may at any time by written notice to the Executive terminate
the Term for "Cause" and, upon such termination, the Executive shall be entitled
to receive no further amounts or

3


--------------------------------------------------------------------------------


benefits hereunder, except as required by law. As used herein the term "Cause"
shall mean gross neglect by the Executive of the Executive's duties hereunder,
conviction of the Executive of any felony, conviction of the Executive of any
lesser crime or offense involving the property of the Company or any of its
affiliates, willful misconduct by the Executive in connection with the
performance of the Executive's duties hereunder or other material breach by the
Executive of this Agreement.

4.4    Company Breach; Other Termination. The Executive shall be entitled to
terminate the Term and the Executive's employment upon 60 days' prior written
notice in the event that (i) RCPC materially breaches any of its obligations
hereunder, (ii) a material adverse change in the position, title or reporting
structure of the Executive, or (iii) a relocation of Revlon, Inc.'s headquarters
outside the New York metropolitan area or the relocation of the Executive's
principal place of employment to any location other than such headquarters
provided the Company shall fail to cure any such event described in (i), (ii) or
(iii) within 30 days after such notice; or that at any time prior to a
Triggering Event the Compensation Committee (or other appropriate Committee) of
the Board of Directors of Revlon, Inc. shall fail to grant awards pursuant to
Section 3.3. In addition, the Executive shall be entitled to terminate the Term
and the Executive's employment upon 60 days' prior written notice to RCPC for
"Good Reason". As used herein, the term "Good Reason" shall mean any of the
following occurring following a Triggering Event which is not agreed to in
writing by the Executive: (a) a substantial adverse change in the Executive's
assigned responsibilities, (b) a relocation of the Executive's principal place
of business to a location which increases the Executive's round-trip commutation
by more than 50 miles, (c) failure of the Executive to continue participation in
bonus, salary review and equity incentive (or equivalent cash incentive) plans
and programs at least substantially equivalent to those provided to the
Executive prior to the Triggering Event or (d) the failure of the Executive to
participate in all material employee benefit plans and fringe benefit
arrangements on substantially the same basis as like executives of the major
business Unit of which the Executive is a party, provided however that none of
the foregoing events shall constitute "Good Reason" unless within 30 days after
obtaining actual knowledge of such event the Executive gives written notice to
the Company of the Executive's intention to resign, specifically identifying the
event constituting Good Reason therefor, and the Company shall fail to cure such
event within 30 days after such notice. In addition, RCPC shall be entitled to
terminate the Term and the Executive's employment at any time and without prior
notice otherwise than pursuant to the provisions of Section 4.3. In
consideration of the Executive's covenant in Section 5.2, upon termination under
this Section 4.4 by the Executive, or in the event RCPC so terminates the Term
pursuant to this Section 4.4, RCPC agrees, and the Company's sole obligation
arising from such termination (except as otherwise provided in Section 3.6)
shall be (at the Executive's election by written notice within 10 days after
such termination), for RCPC either

(i)    to make the payment in lieu of bonus prescribed by Section 3.2 and to
continue payments in lieu of Base Salary in the amounts prescribed by Section
3.1 and continue the Executive's participation in the group life insurance and
in the medical and dental plans of the Company in which the Executive was
entitled to participate pursuant to Section 3.6 (in each case less amounts
required by law to be withheld) through the date on which the Term would have
expired pursuant to Section 2.2, if RCPC had given notice of non-extension of
the Term on or as promptly as permitted by Section 2.2 after the date of
termination of employment, provided that such benefit continuation is subject to
the terms of such plans, provided further that such group life insurance
continuation is subject to a limit of two years pursuant to the terms thereof,
provided further that the Executive shall cease to be covered by medical and/or
dental plans of the Company at such time as the Executive becomes covered by
like plans of another company, and provided finally that the Executive shall, as
a condition, execute such release, confidentiality, non-competition and other
covenants as would be required in order for the Executive to receive payments
and benefits under the Policy referred to in clause (ii) below, or

(ii)    to make the payments and provide the benefits prescribed by the
Executive Severance Policy other than any provision such as Paragraph IIC(ii)
establishing a limit of six months on the lump sum payment provided for therein,
which shall not be applicable to the Executive, upon the Executive's compliance
with the terms thereof, provided that in no event shall the severance period be
less than 24 months.

If such termination of employment shall occur prior to a Triggering Event, any
compensation earned by the Executive from other employment or a consultancy
shall reduce the payments required pursuant to

4


--------------------------------------------------------------------------------


clause (i) above or shall be governed by the terms of the Executive Severance
Policy as modified by the foregoing in the case of clause (ii) above, but if the
Executive's termination of employment shall occur following a Triggering Event,
the Executive shall have no duty to mitigate by seeking other employment or
otherwise and no compensation earned by the Executive from other employment or a
consultancy shall reduce the payments provided for by clause (i) or (ii).

4.5    Section 280G.

4.5.1    If it shall be determined by the firm of Ernst & Young (or if such firm
shall be unable to serve, by another so-called Big 5 accounting firm selected by
such firm) ("E&Y") that there is not substantial authority to support the
deductibility for federal income tax purposes of one or more payments or
benefits due to the Executive, pursuant to this Agreement or otherwise, by
reason of section 280G of the Internal Revenue Code as amended (the "Code") or
any successor provisions, then RCPC shall reduce the payment in lieu of bonus
provided for in Section 3.2 and then the payments in lieu of Base Salary
provided for in Section 4.4 (said reductions to be applied in inverse order
against the last payments otherwise due) to the extent necessary to avoid or, if
full avoidance is not possible by such reductions, to minimize, the loss of
deductions described above, provided that (a) except as specified in clause (b)
below, such reductions shall not exceed the amount of (i) payments or benefits
due solely as a result of this Agreement (and not as a result of the Executive's
participation in any incentive or benefit plan or arrangement applicable to the
Executive without regard to this Agreement), (ii) benefits arising from the
grant of options to the Executive effective May 10, 1999 or thereafter, and
(iii) benefits arising from the acceleration to February 12, 2000 of the
exercisability of the stock options granted to the Executive effective February
12, 1999 (and not as a result of the grant of such stock options), provided that
(b) such reductions shall exceed the amount specified in clause (a) above if and
to the extent that E&Y determines that on an after-tax basis a further reduction
pursuant to this clause (b) is more favorable to the Executive than foregoing
such further reduction. The parties agree that all income tax returns filed for
the periods affected by the foregoing shall be filed on a basis consistent with
the determinations of E&Y pursuant hereto, and that the determinations of E&Y
with respect to the foregoing shall be final and binding and not subject to
judicial or other review (except by E&Y at its own instance before or after any
filing). RCPC shall pay all fees and charges of E&Y in connection with this
Section 4.5.

4.5.2    The parties acknowledge that as a result of uncertainty in the
application of Section 280G of the Code at the time of any determination by E&Y
pursuant to Section 4.5.1, it is possible that amounts will be paid or
distributed by RCPC to or for the benefit of the Executive which the parties
intended under Section 4.5.1 not to have been paid or distributed (an
"Overpayment") or that amounts will not be paid or distributed by RCPC to or for
the benefit of the Executive that the parties intended under Section 4.5.1 to
have been paid or distributed (an "Underpayment"). In the event that E&Y (based
upon the assertion of a deficiency by the Internal Revenue Service against RCPC
or its affiliates or against the Executive or at E&Y's own instance before or
after any filing or deficiency) determines that an Overpayment or an
Underpayment has been made, such amount shall be treated for all purposes as a
loan by RCPC (in the case of an Overpayment) or by the Executive (in the case of
an Underpayment) to the other party which shall, promptly following notice of
such determination by E&Y, be repaid together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code, provided however
that to the extent that any Overpayment would result in a reduction of payments
or benefits other than those referred to in subclauses (i), (ii) and (iii) of
Section 4.5.1(a), such loan shall be deemed made and the Executive shall be
required to repay the same only to the extent that E&Y determines that on an
after-tax basis such loan and repayment pursuant to this Section 4.5.2 is more
favorable to the Executive than foregoing such loan and repayment, and provided
further that no loan shall be deemed to have been made and no amount shall be
required to be repaid pursuant to this Section 4.5.2 to the extent that in the
opinion of counsel to the Company such loan and repayment would not either
reduce the amount on which the Executive is subject to excise tax or increase
the amount of payments that are deductible by the Company in relation to Section
280G of the Code.

4.5    Litigation Expenses. If RCPC and the Executive become involved in any
action, suit or proceeding relating to the alleged breach of this Agreement by
RCPC or the Executive, then if and to the extent that a final judgment in such
action, suit or proceeding is rendered in favor of the Executive, RCPC shall
reimburse the Executive for all expenses (including reasonable attorneys' fees)
incurred by the

5


--------------------------------------------------------------------------------


Executive in connection with such action, suit or proceeding or the portion
thereof adjudicated in favor of the Executive. Such costs shall be paid to the
Executive promptly upon presentation of expense statements or other supporting
information evidencing the incurrence of such expenses.

5.    Protection of Confidential Information; Non-Competition.

5.1    The Executive acknowledges that the Executive's services will be unique,
that they will involve the development of Company-subsidized relationships with
key customers, suppliers, and service providers as well as with key Company
employees and that the Executive's work for the Company has given and will give
the Executive access to highly confidential information not available to the
public or competitors, including trade secrets and confidential marketing,
sales, product development and other data and plans which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company. Accordingly, the Executive agrees:

5.1.1    except in the course of performing the Executive's duties provided for
in Section 1.1, not at any time, whether during or after the Executive's
employment with the Company, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Company's or
its affiliates' financial affairs or business processes or methods or their
research, development or marketing programs or plans, any other of its or their
trade secrets, any information regarding personal matters of any directors,
officers, employees or agents of the Company or its affiliates or their
respective family members, or any information concerning the circumstances of
the Executive's employment and any termination of the Executive's employment
with the Company or any information regarding discussions related to any of the
foregoing. The foregoing prohibitions shall include, without limitation,
directly or indirectly publishing (or causing, participating in, assisting or
providing any statement, opinion or information in connection with the
publication of) any diary, memoir, letter, story, photograph, interview,
article, essay, account or description (whether fictionalized or not) concerning
any of the foregoing, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial. In the event that the
Executive is requested or required to make disclosure of information subject to
this Section 5.1.1 under any court order, subpoena or other judicial process,
the Executive will promptly notify RCPC, take all reasonable steps requested by
RCPC to defend against the compulsory disclosure and permit RCPC to control with
counsel of its choice any proceeding relating to the compulsory disclosure. The
Executive acknowledges that all information the disclosure of which is
prohibited by this section is of a confidential and proprietary character and of
great value to the Company.

5.1.2    to deliver promptly to the Company on termination of the Executive's
employment with the Company, or at any time that RCPC may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Company's business and all
property associated therewith, which the Executive may then possess or have
under the Executive's control.

5.2    In consideration of RCPC's covenant in Section 4.4, the Executive agrees
(i) in all respects fully to comply with the terms of the Employee Agreement as
to Confidentiality and Non-Competition referred to in the Revlon Executive
Severance Policy (the "Non-Competition Agreement"), whether or not the Executive
is a signatory thereof, with the same effect as if the same were set forth
herein in full, and (ii) in the event that the Executive shall terminate the
Executive's employment otherwise than as provided in Section 4.4, the Executive
shall comply with the restrictions set forth in paragraph 9(e) of the
Non-Competition Agreement through the earliest date on which the Term would have
expired pursuant to Section 2.2 if RCPC had given notice of non-extension of the
Term on the date of termination of employment, subject only to the Company
continuing to make payments equal to the Executive's Base Salary during such
period, notwithstanding the limitation otherwise applicable under paragraph 9(d)
thereof or any other provision of the Non-Competition Agreement.

5.3    If the Executive commits a breach of any of the provisions of Sections
5.1 or 5.2 hereof, RCPC shall have the following rights and remedies:

6


--------------------------------------------------------------------------------


5.3.1    the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement, except as may otherwise be required by
law in the case of qualified benefit plans,

5.3.2    the right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach will cause irreparable injury to
the Company and that money damages and disgorgement of profits will not provide
an adequate remedy to the Company, and, if the Executive attempts or threatens
to commit a breach of any of the provisions of Sections 5.1 or 5.2, the right
and remedy to be granted a preliminary and permanent injunction in any court
having equity jurisdiction against the Executive committing the attempted or
threatened breach (it being agreed that each of the rights and remedies
enumerated above shall be independent of the others and shall be severally
enforceable, and that all of such rights and remedies shall be in addition to,
and not in lieu of, any other rights and remedies available to RCPC under law or
in equity), and

5.3.3    the right and remedy to require the Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively "Benefits") derived or received by the Executive as
the result of any transactions constituting a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for and
pay over such Benefits as directed by RCPC.

5.4    If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or any
part thereof, hereafter are construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.

5.5    If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision so as to be enforceable to the maximum extent permitted by applicable
law and, in its reduced form, said provision shall then be enforceable.

5.6    The parties hereto intend to and hereby confer jurisdiction to enforce
the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any
state within the geographical scope of such covenants. In the event that the
courts of any one or more of such states shall hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect RCPC's right to the relief provided above in the courts of any other
states within the geographical scope of such covenants as to breaches of such
covenants in such other respective jurisdictions, the above covenants as they
relate to each state being for this purpose severable into diverse and
independent covenants.

5.7    Any termination of the Term or the Executive's employment shall have no
effect on the continuing operation of this Section 5.

6.    Inventions and Patents.

6.1    The Executive agrees that all processes, technologies and inventions
(collectively, "Inventions"), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive's work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company's time or with the use of the
Company's facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive's
inventorship.

6.2    If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive's employment with the Company, it is to be
presumed that the Invention was conceived or made during the Term.

7


--------------------------------------------------------------------------------


6.3    The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.

7.    Intellectual Property.

Notwithstanding and without limitation of Section 6, the Company shall be the
sole owner of all the products and proceeds of the Executive's services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive's right to receive payments hereunder). The
Executive shall, at the request of RCPC, execute such assignments, certificates
or other instruments as RCPC may from time to time deem necessary or desirable
to evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

8.    Indemnification.

RCPC will defend and indemnify the Executive, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
the Executive in connection with any action, suit or proceeding to which the
Executive may be made a party, brought by any shareholder of the Company
directly or derivatively or by any third party by reason of any act or omission
of the Executive as an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company. In addition, the Executive shall be
covered by RCPC's directors and officer's liability insurance policy to the same
extent as the other senior most executives of RCPC.

9.    Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), as follows (or to such other address as
either party shall designate by notice in writing to the other in accordance
herewith):

If to the Company, to:

Revlon Consumer Products Corporation
625 Madison Avenue
New York, New York 10022
Attention:    Chief Administrative Officer

If to the Executive, to the Executive's principal residence as reflected in the
records of the Company.

10.    General.

10.1    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York.

10.2    The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

10.3    This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

10.4    This Agreement, and the Executive's rights and obligations hereunder,
may not be assigned by the Executive, nor may the Executive pledge, encumber or
anticipate any payments or benefits due hereunder, by operation of law or
otherwise. RCPC may assign its rights, together with its obligations, hereunder
(i) to any affiliate or (ii) to a third party in connection with any sale,
transfer or

8


--------------------------------------------------------------------------------


other disposition of all or substantially all of any business to which the
Executive's services are then principally devoted, provided that no assignment
pursuant to clause (ii) shall relieve RCPC from its obligations hereunder to the
extent the same are not timely discharged by such assignee.

10.5    This Agreement may be amended, modified, superseded, canceled, renewed
or extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

10.6    This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11.    Subsidiaries and Affiliates. As used herein, the term "subsidiary" shall
mean any corporation or other business entity controlled directly or indirectly
by the corporation or other business entity in question, and the term
"affiliate" shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
REVLON CONSUMER PRODUCTS CORPORATION   [spacer.gif] By: [spacer.gif] /s/Paul E.
Shapiro   [spacer.gif]   [spacer.gif] Paul E. Shapiro   [spacer.gif]  
[spacer.gif] /s/ Robert K. Kretzman   [spacer.gif]   [spacer.gif] Robert K.
Kretzman [spacer.gif]

9


--------------------------------------------------------------------------------
